t c summary opinion united_states tax_court thomas james allen petitioner v commissioner of internal revenue respondent docket no 11105-01s filed date thomas james allen pro_se edwina jones for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes for the years and in the amounts of dollar_figure and dollar_figure respectively all issues regarding the year raised in the statutory_notice_of_deficiency mailed to petitioner on date have been conceded by petitioner and we need address only the issues pertaining to the year for the year we are asked to decide whether petitioner is entitled to claimed job expenses and other miscellaneous_itemized_deductions in excess of the dollar_figure amount allowed by respondent and whether petitioner is entitled to schedule c business_expense deductions in the amount of dollar_figure as claimed on his return or in the amount of dollar_figure as allowed by respondent in the notice_of_deficiency some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in charlotte north carolina on the date the petition was filed in this case on schedule a itemized_deductions of his return petitioner claimed job expenses and other miscellaneous deductions in the amount of dollar_figure subject_to the 2-percent floor on miscellaneous_itemized_deductions in the amount of dollar_figure upon auditing petitioner’s return respondent disallowed the amount claimed respondent also determined however that petitioner was entitled to a job-related education miscellaneous itemized_deduction in the amount of dollar_figure subject_to the percent floor on miscellaneous_itemized_deductions on schedule c profit or loss from business petitioner claimed business_expense deductions in the amount of dollar_figure resulting in a loss claimed on schedule c in the amount of dollar_figure respondent disallowed the claimed deductions in the amount of dollar_figure respondent also determined however that petitioner was entitled to deduct business_expenses as follows entertainment gift etc auto expenses travel etc dollar_figure big_number dollar_figure discussion taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 pursuant to sec_7491 however the burden_of_proof shifts to the commissioner if among other requirements the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability the burden_of_proof in this case does not shift to respondent because petitioner has not complied with the requirements of sec_7491 a taxpayer generally must keep records to substantiate the amounts of items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 furthermore sec_274 supersedes the cohan doctrine and prohibits estimating certain expenses 50_tc_823 affd 412_f2d_201 2d cir that section provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for travel_expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation computers and cell phones or other similar telecommunications equipment sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date schedule a itemized_deductions petitioner claimed the following itemized_deductions form_2106 vehicle expenses dollar_figure tax preparation fees tax prep tax pubs cont educ books big_number uniform shoes big_number at trial petitioner had no memory of the expenses he deducted for the purchases of continuing education books uniforms and shoes he also testified that he prepared and electronically filed his own return no evidence was submitted to substantiate expenses deducted for tax preparation fees and tax publications finally petitioner admitted that all employee business_expenses incurred by him during his employment with polygram manufacturing distribution centers were reimbursed he would not therefore be entitled to claim a miscellaneous employee_business_expense deduction for automobile expenses on schedule a we sustain respondent’s disallowance of the dollar_figure claimed as miscellaneous_itemized_deductions on schedule a of his return schedule c business_expenses during the examination of petitioner’s return and in particular with regard to schedule c respondent allowed petitioner the following business_expenses deduct automobile expenses on schedule c of his return as discussed infra respondent did allow petitioner to entertainment gifts automobile expenses travel dollar_figure big_number big_number none of these expenses were deducted by petitioner on schedule c of his return respondent reviewed the form_2106 employee business_expenses attached to petitioner’s return to support the dollar_figure automobile deduction claimed on schedule a on that form petitioner reported big_number miles driven at dollar_figure5 per mile for an amount of dollar_figure petitioner also reported actual automobile expenses of dollar_figure for a total of dollar_figure for reasons not appearing in the record respondent determined that petitioner was entitled to an automobile expense deduction of dollar_figure based upon big_number miles traveled at the standard mileage rate of dollar_figure5 per mile for petitioner claimed an advertising expense deduction of dollar_figure on his schedule c petitioner informs us that he made signs that he placed in the windows of various stores to advertise goods that he held_for_sale he submitted no evidence either that he spent dollar_figure to produce the signs or that he paid dollar_figure to display them in the various store windows respondent is sustained on this issue petitioner claimed a dollar_figure depreciation expense deduction on his schedule c he admitted at trial that he was not entitled to the claimed dollar_figure deduction because that amount pertained to the automobile for which he was allowed an automobile expense deduction in the amount of dollar_figure based upon big_number miles of business travel respondent is sustained on this issue petitioner claimed a dollar_figure legal and professional services expense deduction on his schedule c he explained that he paid that to a friend of a friend to draw up a business plan that would lead to the incorporation of an unexplained business that petitioner intended to pursue there is no evidence in the record that petitioner had an incorporated business during the years in issue testimony may be sufficient as proof but in an instance such as here where the testimony is conclusory and subject_to doubt it falls short of overcoming respondent’s presumption of correctness 36_tc_672 affd 309_f2d_431 9th cir we sustain respondent on this issue petitioner claimed a vehicle rent or lease deduction on his schedule c he stated that he rented vans to transport various items to his home from chicago and commerce georgia to sell again we are left with petitioner’s uncorroborated self- serving testimony to substantiate the claimed deduction which this court need not accept sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir 99_tc_202 87_tc_74 we sustain respondent on this issue petitioner claimed a dollar_figure repairs and maintenance expense deduction on his schedule c he admitted at trial that he was not entitled to the claimed deduction it pertained to maintenance_expenses paid to repair the automobile for which he was allowed a standard mileage expense respondent is sustained on this issue petitioner claimed deductions of dollar_figure and dollar_figure for supplies and licenses respectively on his schedule c no evidence was submitted to substantiate these claimed deductions respondent is sustained on this issue see niedringhaus v commissioner supra in part v of his return petitioner deducted other expenses as follows education telephone cellular phone sec_2 pager sec_2 laptop computer dollar_figure big_number big_number big_number big_number as noted supra respondent determined in the notice_of_deficiency that petitioner was entitled to a job-related education miscellaneous itemized_deduction in the amount of dollar_figure subject_to the 2-percent floor on miscellaneous deductions petitioner has not substantiated that he is entitled to any education expense deduction in excess of the amount determined by respondent nor has he shown that the education expense allowed should be a schedule c deduction rather than a schedule a itemized_deduction respondent is sustained on this issue even had petitioner established that he spent the amounts claimed supra for a telephone two cellular phones two pagers and a laptop computer petitioner would not be entitled to deduct the amounts expended for those items on schedule c of his return sec_179 permits taxpayers other than estates trusts and certain noncorporate lessors to elect to deduct the cost of qualifying depreciable_property in the year in which the property is placed_in_service rather than to recover the cost through depreciation a sec_179 election to expense the cost of qualifying property must be made on either the taxpayer’s first return for the tax_year in which the property is placed_in_service or an amended_return that is filed prior to the due_date including extensions for filing the return sec_1_179-5 income_tax regs the election is made on form_4562 depreciation and amortization petitioner did not elect to expense the above- mentioned property constitutes qualifying depreciable_property we need not and do not decide whether the above- mentioned property on his return respondent is sustained on this issue at trial petitioner raised a new issue arguing that he is entitled to a business_expense deduction on his return for amounts he paid to morningstar storage to store everything petitioner submitted no documents to substantiate the claimed business_expense deduction his testimony was vague and unpersuasive the court that storage business still in existence the witness yes sir the court did you ever go to anyone and ask them for a receipt the witness yes the court what did they tell you the witness they said they couldn’t pull any records back from that far they’re still in business morningstar storage on sharon-- the court this and they couldn’t pull any records back from the witness that’s what the manager on site said they have an in-house guy right there petitioner has submitted no credible_evidence that he is entitled to a business_expense deduction for storage rental space in and we do not further consider the issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
